DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed U.S. Provisional Application No. 62/476,915 (filed on 03/27/2017) under 35 U.S.C. 119(e) is acknowledged.

Election/Restrictions

Applicant’s election without traverse of species III (represented by paragraph 0034), encompassing claims 1, 5, 6-8, and 12-13, in the reply filed on 09/01/2021 is acknowledged. This confirms the provisional election made by applicant’s representative, Laura Bozek during an interview on 12/28/2020.

Claims 2-4 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species I-II and IV (represented by corresponding paragraphs 0032-0033 and 0035), and there being no allowable generic or linking claim. Election without traverse in the reply filed on 09/01/2021. The requirement is still deemed proper and is therefore made FINAL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-8, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-12 of copending Application No. 17/464,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. Examiner also notes that this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented:

With respect to claim 1 of the instant application, claims 1 and 3-5 in the reference application (17/464,295) disclose, a method for forming a compressed coreless roll of sheet product having an indicator (“A method for forming a compressed coreless roll of sheet product having an indicator” in claim 1 of the reference application); the method comprising: applying an indicator to an end of a sheet product (“applying an indicator to an end of a sheet product” in claim 1 of the reference application); winding “winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied” in claim 1 of the reference application); and initially compressing the roll of sheet product while still retaining the forming core member thereby facilitating removal of the forming core member (“initially compressing the roll of sheet product while still retaining the forming core member thereby facilitating removal of the forming core member” in claim 3 of the reference application); removing, subsequent to initially compressing the roll of sheet product, the forming core member to provide a coreless roll of sheet product having an axial cavity (“removing the forming core member to provide a coreless roll of sheet product having an axial cavity” in claim 1 of the reference application”, and “the removing is performed subsequent to initially compressing the roll of sheet product” in claim 4 of the reference application); and compressing, subsequent to removing the forming core member, the coreless roll of sheet product such that the axial cavity is substantially collapsed (“subsequent to removing the forming core member, the coreless roll of sheet product such that the axial cavity is substantially collapsed” in claim 5 of the reference application).

With respect to claim 7 of the instant application, claim 6 in the reference application (17/464,295) disclose, the indicator being visible in the substantially collapsed axial cavity (“the indicator is visible in the substantially collapsed axial cavity”).

With respect to claim 8 of the instant application, claims 7 and 10-12 in the reference application (17/464,295) disclose, a compressed coreless roll of sheet product produced by way of (“A compressed coreless roll of sheet product produced by way of” in claim 7 of the reference application): applying an indicator to an end of a sheet product (“applying an indicator to an end of a sheet product” in claim 7 of the reference application); providing a roll of sheet product by winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied (“providing a roll of sheet product by winding the sheet product about a forming core member starting at the end of the sheet product to which the indicator is applied” in claim 7 of the reference application); initially compressing the roll of sheet product while still retaining the forming core member thereby facilitating removal of the forming core member (“initially compressing the roll of sheet product while still retaining the forming core member thereby facilitating removal of the forming core member” in claim 10 of the reference application); removing, subsequent to initially compressing the roll of sheet product, the forming core member to provide a coreless roll of sheet product having an axial cavity (“the removing of the forming core member is performed subsequent to initially compressing the roll of sheet product” in claim 11 of the reference application); and compressing, subsequent to removing the forming core member, the coreless roll of sheet product such that the axial cavity is substantially collapsed (“compressing the coreless roll such that the axial cavity is substantially collapsed” in claim 7 of the reference application, and “the compressing the coreless roll such that the axial cavity is substantially collapsed is performed subsequent to the removing of the forming core member” in claim 12 of the reference application); wherein, the indicator is visible in the “the indicator is visible in the substantially collapsed axial cavity” in claim 7 of the reference application).

With respect to claim 13 of the instant application, claim 9 in the reference application (17/464,295) disclose, that applying of the indicator occurring prior to winding the sheet product about the forming core member (“applying the indicator occurs prior to winding the sheet product about the forming core member”).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, and 13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Weisang et al. (U.S. PGPUB 2017/0280946A1 hereinafter referred to as “Weisang”).

In regards to claim 1, Weisang teach (Figures 1-6) a method for forming a compressed coreless roll of sheet product (coreless roll 1) having an indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as disclosed in paragraphs 0095 and 0149-0150), the method comprising: applying an indicator (coating composition 7 or 22) to an end of a sheet product (second end 6 of the continuous web of absorbent material 2 or 19); winding the sheet product (continuous web of absorbent material 2 or 19) about a forming core member (temporary core 36 in the winding module 28) starting at the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) to which the indicator (coating composition 7 or 22) is applied; initially compressing the roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1) while still retaining the forming core member (temporary core 36) thereby facilitating removal of the forming core member (temporary core 36) (paragraph 0207 disclose, compression of log 34 can occur “immediately after winding has been terminated”; since log 34 is produce by winding the absorbent material 19 about the temporary core 36, it is clear that log 34 can be compressed prior to the temporary core 36 is removed by the extraction module 33); removing the forming core member (temporary core 36) subsequently flowing the initial compression of the roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1) so as to provide a coreless roll of sheet product (coreless roll 1, which is produce when the temporary core 36 is removed by the extraction module 33 and when the log 34 is cut by the multiple log saws 35 of the log cutting unit 14) having an axial cavity (axial hollow passageway 3); and compressing the coreless roll of sheet product (coreless roll 1) subsequently following the removal of the forming core member 

In regards to claim 7, Weisang teach all intervening claim limitations as shown above. Weisang further teach (Figures 1-6), the indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as disclosed in paragraphs 0095 and 0149-0150) being visible in the substantially collapsed axial cavity (axial hollow passageway 3). Figures 2-3 illustrates the continuous web of absorbent material 2 (sheet product) wound into a spiral form to produce a coreless roll 1 (coreless roll of sheet product) with an axial hollow passageway 3 (axial cavity); wherein, a coating composition 7 (indicator) is applied to second end 6 (first end) of the continuous web of absorbent material 2 and extends partially along the continuous web of absorbent material 2 for at least 3 plies of the continuous web of absorbent material 2. At paragraph 0093, Weisang disclose that the coreless roll 1 is configured to be compressed so that the axial hollow passage 3 is collapsed. In addition, paragraphs 0095 and 0149-0150 disclose, the coating composition 7 can include various types of known additives, such as, dye and colorant. Therefore, when the coating composition 7 with a dye or colorant additive is applied to the second end 6, it would be visibly different from the rest of the continuous web of absorbent material 2 without the coating composition 7. Thus, it is apparent 

In regards to claim 8, Weisang teach (Figures 1-6) a compressed coreless roll of sheet product (coreless roll 1) produced by the way of: applying an indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as disclosed in paragraphs 0095 and 0149-0150) to an end of a sheet product (second end 6 of the continuous web of absorbent material 2 or 19); providing a roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1) by winding the sheet product (continuous web of absorbent material 2 or 19) about a forming core member (temporary core 36 of the winding module 28) starting at the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) to which the indicator (coating composition 7 or 22) is applied; initially compressing the roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1) while still retaining the forming core member (temporary core 36) thereby facilitating removal of the forming core member (temporary core 36) (paragraph 0207 disclose, compression of log 34 can occur “immediately after winding has been terminated”; since log 34 is produce by winding the absorbent material 19 about the temporary core 36, it is clear that log 34 can be compressed prior to the temporary core 36 is removed by the extraction module 33); removing the forming core member (temporary core 36) subsequently following the initial compression of the roll of sheet product (log 34, which is cut by the multiple log saws 35 of the log cutting unit 14 to produce the coreless roll 1) so as to provide a coreless roll of sheet product (coreless roll 1, 

In regards to claim 13, Weisang teach all intervening claim limitations as shown above. Weisang further teach (Figures 1-6), applying the indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as disclosed in paragraphs 0095 and 0149-0150) occurring prior to winding the sheet product (continuous web of absorbent material 2 or 19) about the forming core member (temporary core 36 of the winding module 28 in the converting machine 9) (paragraphs 0109, 0163, and 0180 disclose, the application of the coating composition 7/ 22 at the second end 6 of the continuous web of absorbent material 19, which forms the continuous web of absorbent material 2/ 19 of the coreless roll 1, taking place before the continuous web of absorbent material 19 is spirally wound to produce the coreless roll 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weisang, in view of Wojcik et al. (U.S. PGPUB 2011/0079671A1 hereinafter referred to as “Wojcik”).

In regards to claims 5 and 12, Weisang teach all intervening claim limitations as shown above. However, Weisang fail to explicitly teach the indicator (coating composition 7 or 22, which preferably include various types of known additives, such as dye and colorant, as disclosed in paragraphs 0095 and 0149-0150) being applied to the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) by printing. Instead, the indicator (coating composition 7 or 22) at the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) forming Weisang’s coreless roll of sheet product (coreless roll 1) is applied to the end of the sheet product (second end 6 of the continuous web of absorbent material 2 or 19) via a spraying technique (using a system comprising one or more spray guns 23A, a vat 24, pipes 25 for feeding the coating composition 22 from the vat 24 to the dipping and applicator cylinders 23B, and an optional heating system) or via a roll-coating technique (using a system comprising a dipping and applicator cylinders 23B, a vat 24, pipes 25 for feeding the coating composition 22 from the vat 24 to the dipping and applicator cylinders 23B, and an optional heating system) (see also paragraphs 0180-0186). 
Whereas, Wojcik teach (Figures 1 and 3-8) a method of forming a compressed coreless roll of sheet product (bath tissue roll 11) by winding a sheet product (tissue sheet 13 or 36) about a forming core member (mandrel 26 on one of the winding modules 1-6 of the plurality of independent winding modules 12 in the winding system 10) starting at an end of the sheet product (leading edge 19 of the tissue sheet 13 or 36); and removing the forming core member 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the claimed invention to modify the method of forming the compressed roll of sheet product taught in Weisang reference by employing a printer (i.e. an ink jet printer or a flexographic printer) to apply the indicator at the end of the sheet product as suggested by Wojcik instead of using a spraying or roll-coating technique (especially since, both Weisang and Wojcik disclose the application of a liquid solution and/ or a liquid composition to an end of a tissue sheet product). Using such a printing technique (which involves an ink jet printer or a flexographic printer) to apply an indicator to the end of the sheet product will therefore result in a printed indicator being located at the end of the sheet product. Printing the indicator using a printer is advantageous over spraying the indicator because it will facilitate .

Response to Arguments

Regarding applicant's arguments in page 7 through 8 of the remarks filed on 09/01/2021, concerning the 35 U.S.C. 102(a)(2) rejections of claims 1 and 8 in light of Weisang, all have been fully considered but they are not persuasive for the following reasons:
It’s the applicant’s position that Weisang does not teach or propose, a method of forming a compressed coreless roll of sheet product including the step of initially compressing the roll of sheet product while still retaining the forming core member in order to facilitate removal of the forming core member, as explicitly recited within claims 1 and 8 limitations; wherein, the initial compression of the roll of sheet product occurring prior to the removal of the forming core member to provide a coreless roll of sheet product having an axial cavity, and prior to compressing of the coreless roll of sheet product to substantially collapse said axial cavity. In response, examiner respectfully disagrees with this assertion. In paragraph 0207, Weisang disclose, the log 34 (roll of sheet product) can be compressed “immediately after winding has been terminated”; while paragraph 0189-0202 disclose, the log 34 (roll of sheet product) being produce by winding the absorbent material 19 (sheet product) about the temporary core 36 (forming core member); where the temporary core 36 (forming core member) is subsequently removed from the log 34 (roll of sheet product) using the extraction module 33, followed by cutting of the log 34 (roll of sheet product) using the multiple log saws 35 of the log cutting unit 14 so as to create the coreless roll 1 (coreless roll of sheet product) with the axial hollow 

Regarding applicant's arguments in page 8 through 9 of the remarks filed on 09/01/2021, concerning the 35 U.S.C. 102(a)(2) rejections of claims 7 and 13 in light of Weisang, and also concerning the 35 U.S.C. 103 rejections of claims 5 and 12 under Weisang in view of Wojcik, all have been fully considered but they are not persuasive for the following reasons:
Applicant contend that amended claims 1 and 8 are allowable over Weisang, Wojcik, and all other cited prior art references. Thus, the applicant affirm that depended claims 5, 7, and 12-13 also include the allowable subject matter in correspond independent claims 1 and 8. However, as set forth above, claims 1 and 8 remain rejected under 35 U.S.C. 102(a)(2) based on the teachings of Weisang. Subsequently, Weisang still teach all claims 7 and 13 limitations, while Weisang in view of Wojcik still render obvious all claims 5 and 12 limitations.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.J.D./						/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654                                                                                                                    Examiner, Art Unit 3654